         Case 3:20-cr-00211-JO      Document 11     Filed 09/14/20   Page 1 of 2




Susan Russell, OSB #894518
Assistant Federal Public Defender
101 S.W. Main Street, Suite 1700
Portland, Oregon 97204
(503) 326-2123 Telephone
(503) 326-5524 Facsimile
Susan_Russell@fd.org

Attorney for Defendant




                    IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF OREGON



 UNITED STATES OF AMERICA,
                                                 Case No. 3:20-cr-00211-JO
                             Plaintiff,
                                                 UNOPPOSED MOTION TO
                      v.                         CONTINUE TRIAL DATE


 CODY PORTER,

                             Defendant.

       The defendant, Cody Porter, through counsel, Susan Russell, respectfully moves

the Court to enter an order continuing the jury trial date in the above-captioned case for

approximately 120 days (i.e., until January 26, 2020). Trial is currently scheduled for

September 22, 2020. This constitutes Mr. Porter’s first request to continue his trial date.

The government, through Assistant U.S. Attorney Gary Sussman, does not oppose this

continuance motion but was concerned that a 90-day continuance request would place
Page 1 UNOPPOSED MOTION TO CONTINUE TRIAL DATE
         Case 3:20-cr-00211-JO      Document 11     Filed 09/14/20   Page 2 of 2




the trial date very close to the winter holidays. Accordingly, a 120-day continuance of the

trial date is being requested.

       A continuance of the trial date for at least 120 days is necessary to provide the

defense with adequate time to conduct independent investigation, including witness

interviews; to engage in plea negotiations; and to prepare, if necessary, for trial. The

defense also requires additional time to complete research into possible defenses, to

research and file appropriate legal motions, and to otherwise prepare for trial. Discovery

in this case is ongoing.

       Defense counsel has spoken with Mr. Porter, explained the bases for requesting a

continuance, and the rights that he has under the Speedy Trial Act (18 U.S.C.

§ 3161(h)(7)(A)). Mr. Porter knowingly and voluntarily waives his rights under the

Speedy Trial Act. He respectfully requests that the Court continue his trial date for at

least 120 days.

       RESPECTFULLY submitted this 14th day of September, 2020.

                                          /s/ Susan Russell
                                          Susan Russell
                                          Assistant Federal Public Defender




Page 2 UNOPPOSED MOTION TO CONTINUE TRIAL DATE
